10-3238-ag (L); 10-4864-ag (Con)
    Turmalaj v. Holder
                                                                                    BIA
                                                                            A096 249 363
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 6 th day of February, two thousand twelve.

    PRESENT:
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
             DENNY CHIN,
                 Circuit Judges.
    _________________________________________

    ORSIN TURMALAJ,
             Petitioner,

                        v.                                  10-3238-ag (L);
                                                            10-4864-ag (Con)
                                                            NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________
    FOR PETITIONER:                     Jon E. Jessen, New York, New York.
    FOR RESPONDENT:                     Tony West, Assistant Attorney
                                        General; Richard M. Evans, Assistant
                                        Director; Benjamin J. Zeitlin, Trial
                                        Attorney, Office of Immigration
                                        Litigation, United States Department
                                        of Justice, Washington, D.C.
         UPON DUE CONSIDERATION of these petitions for review of
    two Board of Immigration Appeals (“BIA”) decisions, it is
    hereby ORDERED, ADJUDGED, AND DECREED that the petitions for
    review are DENIED.
     Petitioner Orsin Turmalaj, a native and citizen of the
Albania, seeks review of the July 12, 2010, order of the BIA
denying his motion to reopen. In re Orsin Turmalaj, No.
A096 249 363 (B.I.A. July 12, 2010). Additionally, Turmalaj
seeks review of the October 29, 2010, order of the BIA
denying his motion to reconsider its July 2010 order. In re
Orsin Turmalaj, No. A096 249 363 (B.I.A. Oct. 29, 2010).
We assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     We review the BIA’s denial of a motion to reopen or
reconsider for abuse of discretion. See Jin Ming Liu v.
Gonzales, 439 F.3d 109, 111 (2d Cir. 2006); Kaur v. BIA, 413
F.3d 232, 233 (2d Cir. 2005) (per curiam). The BIA’s denial
of Turmalaj’s motion to reopen was not an abuse of
discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.
2005) (per curiam). In denying reopening, the BIA noted
that Turmalaj failed to submit an asylum application with
his motion as required under 8 C.F.R. § 1003.2(c)(3)(ii).
Although Turmalaj attempts to challenge this dispositive
finding of the BIA in his reply brief, he failed to raise
this argument in his opening brief and, consequently,
abandoned the issue. See Rodas Castro v. Holder, 597 F.3d
93, 95 n.2 (2d Cir. 2010) (Court will not consider an
argument raised for the first time in a reply brief); LNC
Invs., Inc. v. Nat’l Westminster Bank, N.J., 308 F.3d 169,
176 n.8 (2d Cir. 2002) (“While we no doubt have the power to
address an argument despite its abandonment on appeal, we
ordinarily will not do so ‘unless manifest injustice
otherwise would result.’” (quoting Anderson v. Branen, 27
F.3d 29, 30 (2d Cir. 1994))). Here, no “manifest injustice”
results from the denial of Turmalaj’s petition, as the
relevant regulation provides that “[a] motion to reopen
proceedings for the purpose of submitting an application for
relief must be accompanied by the appropriate application
for relief and all supporting documentation.” 8 C.F.R.
§ 1003.2(c)(1). As the plain language of the regulation
provides, failure to comply with the requirement is a ground
for denial of the motion. See Zhen Nan Lin v. Dep’t of
Justice, 459 F.3d 255, 262 (2d Cir. 2006); see also Lin Xing
Jiang v. Holder, 639 F.3d 751, 757 (7th Cir. 2011) (holding
that it was within the discretion of the BIA to deny a
motion to reopen because it was not accompanied by an asylum

                             2
application). Because no manifest injustice results, and
this finding is a dispositive basis for the denial of the
motion to reopen, we deny the petition for review of the
BIA’s denial of Turmalaj’s motion to reopen.

     Furthermore, the BIA did not abuse its discretion in
denying Turmalaj’s motion to reconsider. A motion to
reconsider must “specify errors of fact or law in the
[challenged BIA decision] and [] be supported by pertinent
authority.” See 8 U.S.C. § 1229a(c)(6); 8 C.F.R.
§ 1003.2(b)(1); Ke Zhen Zhao v. Mukasey, 265 F.3d 83, 90 (2d
Cir. 2001). The BIA does not abuse its discretion in
denying a motion to reconsider when the movant repeats
arguments the BIA has already rejected. See Jin Ming Liu,
439 F.3d at 111. Because Turmalaj merely reiterated his
previously rejected arguments rather than identifying errors
of fact or law in the BIA’s denial of reopening, the BIA did
not abuse its discretion in denying his motion for
reconsideration. See id.
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DENIED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3